DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has submitted a response on 6/29/22 to the Office action mailed 3/31/22, and has traversed the rejections made in the Office action.  Applicant's arguments have been fully considered but they are not persuasive.
With respect to the rejection of claim 1 as being anticipated by Frenger, Applicant argues:  “There is no disclosure in Frenger that the CPU’s ‘comprise a central power supply.’  Instead, in Frenger, each antenna arrangement appears to have its own power supply line 312 that is, as shown in Fig. 7, connected to a power unit 710.”  In response, it is noted that Frenger discloses, in Fig. 3, a plurality of antenna devices 315 connected to a CPU 315 which includes a power unit (PU), and power supply line 312 is used “for providing the antenna devices 315 with power.  The antenna device 315 comprises a coupling 314 for receiving power from the power supply line” (p. 10, ll. 24-26).  Accordingly, at least one of the antenna devices 315 of the antenna system/arrangement is shown to be connected to the CPU and “receives power from the central power supply” as claimed.  In further response to Applicant’s arguments, it is noted that “figure 7 shows the general concept of connecting several antenna arrangements in series and in parallel,”  where, “[t]o provide enough power for all antenna elements 300, it may be necessary to include intermediate power units that are to be connected in series (or parallel) with the antenna arrangements 300.”  That is, this intermediate power unit 710, which is part of connector 700b, may be used to provide supplemental power to each antenna arrangement (i.e. 300a-300c), and is not part of each antenna arrangement, as Applicant contends, but rather, corresponds to the claimed “distributed power supply unit” which provides power to at least one antenna unit “such that at least two power supply domains are set up.”  Accordingly, Frenger teaches the limitations of claim 1, and the rejection based on Frenger is maintained.
With respect to the rejection of claim 1 as being anticipated by Brower, Applicant argues that Brower does not teach “at least one distributed power supply unit located along a chain of antenna units” where “at least one antenna unit receives power from another antenna unit or from the at least one distributed power supply unit.”  In response, the Examiner notes that Brower teaches a plurality of “power units 70” where each “power unit 70 may also be configured to provide power to the RUs 14 via an electrical power line” (see col. 8, ll. 5-12).  Brower further teaches that “power may be provided to the RUs 14, 102 from power supplies provided in remote power units.  In either scenario it may be desirable to provide these power supplies in modular units or devices that may be easily inserted or removed from a power unit….In this regard, Fig. 4 is a schematic diagram of an exemplary power distribution module 130 that can be employed to provide power to the RUs 14, 102” (col. 11, ll. 52-66).  Brower continues that the power distribution module supports multiple power supply units 132 (col. 12, ll. 32-33), and power from the power units supply 132 is routed to power controllers 136 (col. 12, ll. 1-11), which thus serve as distributed power supply units, for powering various respective RUs (col. 12, ll. 33-35).  Accordingly, Brower teaches a central power supply along with distributed power supplies (132/136) for power remote units as claimed.
In view of the above, the rejections of the claims are maintained, as restated below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frenger et al. WIPO Publication WO 2018/103897 A1.
Regarding claim 1, Frenger discloses an antenna system with distributed power supply comprising: a Central Processing Unit (CPU) (i.e. Central Unit 610), comprising a central power supply (i.e. part of power supplied on power supply line – p. 7, ll. 4-8); multiple antenna units connected to the CPU by cables (see Fig. 2; p. 3, ll. 15-19); and at least one distributed power supply unit located along a chain of antenna units (i.e. Fig. 7: power unit 710 – p. 16, ll. 25-29); wherein at least one antenna unit receives power from another antenna unit or from the at least one distributed power supply unit such that at least two power supply domains are set up (i.e. from CPU and from intermediate power unit powered by battery, power outlet or solar); wherein in each power supply domain, a number of antenna units are connected to the same power supply (see Figs. 2, 3, 6 and 7).
Regarding claim 2, the distributed power supply unit is one of an external device connected directly to an antenna unit or an external device inserted in-between antenna units (see Fig. 7).
Regarding claim 4, the stated “wherein” clause does not limit the recited antenna system to any specific structure, and further, definition of a maximum power usage is considered to be in a power supply domain.
Regarding claim 5, the distributed power supply unit comprises a local power storage unit (i.e. battery – see p. 16, ll. 25-29).
Regarding claim 11, the antenna system is included in a base station (p. 7, ll. 29-31).
Regarding claim 12, a system comprising a plurality of distributed base stations is disclosed (p. 8, ll. 1-2).
The applied reference has a common applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Note that should the reference be excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brower et al. U.S. Patent No. 9,166,690.
Regarding claim 1, Brower discloses an antenna system with distributed power supply comprising: a Central Processing Unit (CPU) (i.e. head-end (HEE) 12, 94 – Figs. 1, 3; col. 11, ll. 41-44) comprising a central power supply (power supply module (PSM) 118 – col. 11, ll. 30-34); multiple antenna units (i.e. antennas 32 of RUs 14) connected to the CPU by cables 16 (col. 6, ll. 10-16); and at least one distributed power supply unit (i.e. power supply units 70/132) located along a chain of antenna units (see Figs. 2A-2B); at least one antenna unit (i.e. associated with lower RAU 102 of Fig. 3) receives power from the central power supply (i.e. via one power unit 70); and at least one antenna unit receives power from another antenna unit or from the at least one distributed power supply (i.e. Fig. 3: upper RAUs 102(1)-102(P); via upper power unit 70) such that at least two power supply domains are set up, wherein in each power supply domain, a number of antenna units are connected to the same power supply (see Figs. 2A-2B, 3, 5A-5B).
Regarding claim 2, Brower further shows that the distributed power supply unit is any one of an external device connected directly to an antenna unit (i.e. power unit 70) or an internal device installed inside an antenna unit (see col. 2, ll. 13-26).
Regarding claim 3, Brower further discloses that the distributed power supply unit comprises an AC-DC converter (col. 2, ll. 20-23).
Regarding claim 4, Brower further discloses that a maximum power usage may be limited and is considered defined in a power supply domain (see col. 12, ll. 12-44).
Regarding claim 5, Brower discloses that the distributed power supply unit 130 comprises a local power storage unit (i.e. 132 – see Fig. 4).
Regarding claim 11, the system of Fig. 2A includes a base station (BTS 68) coupled to the antenna system 10.
Regarding claim 12, in a wireless communication system, a number of base stations such as BTS 68 with antenna system 30 are suggested to be employed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brower in view of Kutkut et al. U.S. Patent App. Pub. No. 2018/0331546.
Regarding claim 6, Brower discloses an antenna system with distributed power supply, as described above, but does not disclose that the local power storage unit is configured to communicate with the CPU and report its power storage status to the CPU.
Kutkut discloses a battery management system where local power storage units communicate power storage status with a central computer (see abstract, ¶ [0006]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information provide for power storage status reporting, as suggested by Kutkut, in the system of Brower, as battery monitoring is desirable to ensure proper battery health and performance (see Kutkut, ¶ [0006]).
Regarding claim 7, in the proposed combination, the central computer of Kutkut is configured to dynamically set up power supply domains based on reported power storage information as the distributed power storage units are scheduled for use based on the reported information (¶ [0013]).
Regarding claim 8, Brower discloses an antenna system with distributed power supply, as described above, but does not disclose that the CPU is configured to perform any one of scheduling uplink and downlink traffic, scheduling power charging of the local power storage unit, activating or de-activating of antenna units based on the power storage status or the maximum power usage in the different power supply domains.
Kutkut discloses a battery management system where a system is scheduled for use based upon battery and charger status data (see abstract, ¶ [0013]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information regarding battery and charger status to determine scheduling of a resource, as suggested by Kutkut, in the system of Brower, to best utilize available resources.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brower in view of López Roman et al. European Patent App. Pub. EP 2 375 499 A1.
Regarding claim 9, Brower discloses an antenna system with distributed power supply, as described above, but does not disclose that the CPU is configured to activate antenna units in a power supply domain based on uplink and downlink traffic.
López Roman discloses an energy-efficient active antenna arrangement where an antenna controller controls antenna modules on/off according to traffic load requirements (see abstract).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide antenna module control based on traffic load requirements, as suggested by López Roman, in the system of Brower to improve energy efficiency.
Regarding claim 10, Brower discloses an antenna system comprising a Central Processing Unit (CPU) (i.e. head-end (HEE) 12, 94 – Figs. 1, 3; col. 11, ll. 41-44) and multiple antenna units (i.e. antennas 32 of RUs 14) connected to the CPU by cables 16 (col. 6, ll. 10-16), wherein the CPU comprises a central power supply (power supply module (PSM) 118 – col. 11, ll. 30-34) and a number of antenna units are connected to the central power supply such that a power supply domain is set up (see Figs. 2A-2B, 3, 5A-5B).  Brower does not disclose that the CPU is configured to activate or de-activate antenna units in the power supply domain based on uplink and downlink traffic.
López Roman discloses an energy-efficient active antenna arrangement where an antenna controller controls antenna modules on/off according to traffic load requirements (see abstract).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide antenna module control based on traffic load requirements, as suggested by López Roman, in the system of Brower to improve energy efficiency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/7/2022